Citation Nr: 1139680	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He is the recipient of the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his July 2011 Board hearing and in documents of record, the Veteran asserts that his bilateral hearing loss and tinnitus are the result of his military service.  Specifically, he states that he was exposed to gunfire and mortar explosions while serving in combat in Vietnam.  The Veteran further reports that he has experienced a decrease in hearing and ringing in the ears since that time.  Therefore, he alleges that service connection for bilateral hearing loss and tinnitus is warranted.

The record reflects that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.   His service treatment records are negative for any complaints, treatment, or diagnoses pertaining to difficulty hearing or tinnitus.  However, the Veteran's service personnel records reflect that he was awarded a Purple Heart and Combat Infantryman Badge.  VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Therefore, as the Veteran engaged in combat, he is entitled to the application of 38 U.S.C.A. § 1154(b).  As such, the Board finds the Veteran's report of exposure to gunfire and mortar explosions during his military service to be consistent with the circumstances, conditions, and hardships of combat.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2) ; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

As such, in order to determine whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure, he was afforded a VA examination in December 2008.  At such time, the examiner stated that the Veteran's hearing loss and tinnitus are less likely than not due to his military noise exposure because his induction and discharge hearing sensitivity measured well within normal limits in both ears.  However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the December 2008 VA examiner did not provide a rationale beyond the fact that the Veteran's service induction and discharge examinations revealed normal hearing.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Therefore, as the December 2008 VA examiner relied solely on the fact that the Veteran's induction and discharge examinations revealed that hearing sensitivity was well within normal limits in both ears to support his negative opinion, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of his current bilateral hearing loss and tinnitus. 

Additionally, the Veteran testified that he received treatment through the VA facility in Ann Arbor, Michigan, and had been prescribed new hearing aids three months previously.  The most recent treatment records contained in the claims file are dated in April 2009.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and/or tinnitus since service.  Thereafter, any identified records, to include those from the Ann Arbor, Michigan, VA Medical Center dated from April 2009 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and/or tinnitus since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Ann Arbor, Michigan, VA Medical Center dated from April 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The VA examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are the result of in-service acoustic trauma, to include as a result of his decorated combat service.  The examiner should also indicate whether the Veteran had sensorineural bilateral hearing loss within one year of his service separation in November 1967 and, if so, s/he should describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

